DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, has been examined under the first
inventor to file provisions of the AIA  (America Invents Act). As a result, Applicant is
encouraged to review the AIA  in the MPEP. Applicant should also note that the wording,
requirements, and statutes may have some subtle changes from actions and requirements prior to
AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 August 2022 has been entered.
 

Claims Pending
Claims 42-57 are pending.

New Matter
The rejection of claims 42-57 under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement has been withdrawn in view of Applicant’s declaration. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the
first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 42-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-10, 13,16 and 68 of co-pending Application No. 16/487,229 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the invention claimed in both applications is drawn to a method of growing a leafy vegetable plant through its foliage by applying a foliar feed formulation where the roots of the plant are in an incomplete water solution or inert medium which is essentially free of the plant’s nutritional required mineral nutrients and the formulation contains a penetrant. The invention claimed in ‘229 co-pending application is drawn to a method of method of growing a leafy vegetable plant through its foliage by applying a foliar feed formulation where the roots of the plant are in an incomplete water solution or inert medium which is essentially free of the plant’s nutritional required mineral nutrients and the formulation contains a penetrant.

Therefore, the invention claimed in the instant application is obvious over the invention as claimed in the ‘229 application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 42-48 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Reid et al. (US 6,455,466) in view of Goodwin (US 2011/0077155), Lee (US 4,133,141) and Fagaria et al. (“Foliar Fertilization of Crop Plants,” Journal of Plant Nutrition, 32: 1044-1064, 2009). 

The claims are broadly drawn to a method of growing a leafy vegetable plant through its
foliage by applying a foliar feed formulation to the leaf where the roots are in contact with an
incomplete water solution or inert medium that is essentially free of the plant’s nutritionally
required mineral nutrients and the foliar feed formulation is full of the plant’s required mineral
nutrition and where the formulation is absorbed through the foliage and not through the plant’s
roots and the formulation also contains a penetrant which is a biocompatible polar aprotic solvent
and is dimethyl sulfoxide (DMSO) and without the need to monitor or replenish nutritional
requirements in the incomplete water solution or inert medium in which the roots are growing.

The definition of “incomplete water solution” is defined in the specification in para 32 and is
understood to mean that the water does not comprise all of a plant’s nutritionally required
mineral nutrients.

Regarding claims 42, 44-45, 48, Reid et al. teach using a plant nutrient composition comprising
some or all of the chemical elements commonly recognized as being essential for plant growth
which includes macronutrients (e.g., potassium, calcium, magnesium, phosphorous, nitrogen,
sulfur) and essential micronutrients (e.g. iron, copper, nickel, manganese, zinc, molybdenum,
boron, chlorine) and can be prepared at the appropriate concentrations (col. 5, lines 32-45). Reid
et al. teach that the composition can be applied as a foliar spray to potted plants (i.e. inert
medium). Additionally, Reid et al. teaches that the composition can comprise an anionic
surfactant (i.e. detergent) (col. 5, lines 53-54). The composition can be applied as a foliar spray
(col. 6, line 5) and be used on several leafy vegetables including Lactuca (lettuce) (col. 6, lines 8
and 12).

Reid et al. do not teach where the plant’s roots are in contact with an incomplete water solution
or wherein a biocompatible polar aprotic solvent is DMSO.

Regarding claims 42 and 45-47, Goodwin teaches a method of improving growth or nutrition of
a plant by applying a foliar spray, comprising a plant nutrient (micronutrients and
macronutrients), to a leafy vegetable plant ([0006], [0009], [0017], [0094]-[0102]).
Components can include plant nutrients such as nitrogen, potassium sulfur, phosphorus,
calcium, magnesium, iron, zinc, manganese, copper and boron ([0067], [0069]). The feed
formulation comprises an effective amount of penetrant such as dimethylsufoxide (DMSO)
which reads on a biocompatible polar aprotic solvent ([0070] and [0092]).

Regarding claims 42-44 and 56 Lee teaches where plant roots may grow into the water supply
for obtaining water separately from the nutrients (i.e. an incomplete water solution). A small
quantity of ordinary sand (i.e. inert medium) is used for the purpose of germinating the seed and
holding the plant in position (see abstract; col.1, lines 44-46, 59-62). The water and plant
nutrients are supplied separately to the plant. The water in the water compartment and in the sand
(i.e. inert medium) where the plant is growing, contains no plant nutrient or only insignificant
amounts (i.e. essentially free). The plant will grow better if the water in the sand and in the
water compartment contains no plant nutrient which reads on without the need to monitor or
replenish nutritional requirements in the incomplete water solution or inert medium (col. 2, lines
15-17, 30-34 and 57-59). Lee also teaches that vegetable type plants can be used (col. 7, lines
35-43).

Regarding claim 45, Fagaria et al. teach using nitrogen, phosphorus, potassium boron, zinc,
copper, iron, manganese and molybdenum for use in foliar sprays (see Tables 1-3) Fagaria et
al. teach that foliar fertilization is more economic and effective, provides more rapid utilization
of nutrients and permits the correction of observed deficiencies in less time than would be
required by soil application. Crops respond to soil applied fertilizers in five to six days and three
to four for foliar application of nutrients (see abstract, page 1052, 3rd para). Fagaria et al. also
teach early growth stage plant roots are not well developed and that foliar application is more
advantageous in absorption compared to soil application (page 1052, 4th para). Additionally,
Fagaria et al. teach that micronutrients are required in small amounts and foliar application of
these nutrients is more uniform compared to soil application (page 1053, 2nd para).

It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention was made to grow leafy vegetable plants by spraying a foliar feed
formulation containing nutritionally effective amounts of macro and micro nutrients with an
effective penetrant to the foliage of leafy vegetable plants while the roots of the plant are in
contact with an incomplete water solution or an inert medium as taught in the cited references.
One would have been motivated to grow leafy vegetable plants by applying to its foliage a full
complement of a foliar spray formulation containing the plant’s required mineral nutrients because Reid et al., Godwin and Fagaria et al. all teach applying a nutritional foliage spray that a contains the plants’ nutritionally required mineral nutrients to the plant foliage. It would have been obvious to use a foliar feed formulation comprising effective amounts of essential macro and micronutrients (potassium, calcium, magnesium, phosphorus, nitrogen, sulfur, iron, copper, nickel, manganese, zinc, molybdenum, boron and chlorine) and apply it as a foliar spray to the leaves of leafy vegetable plants because as disclosed in Fagaria et al., crops respond to soil applied fertilizers in five to six days and three to four for foliar application of nutrients and would not leach away in the soil (see abstract, page 1052, 3rd and 4th para). Reid et al., Godwin and Fagaria et al. teach using the claimed macro and micronutrients for use as foliar sprays. Both Goodwin and Reid et al. additionally teach using a penetrant in the foliar feed formulation. Fagaria et al. teach that foliar fertilization is more economic and effective, provides a more rapid utilization of nutrients and permits the correction of observed deficiencies in less time than would be required by soil application. 

It would have been further obvious to one of ordinary skill in the art to use sand as the inert medium to hold or anchor the plant in position and grow a plant without using soil (col. 1, lines 60-67) as taught in Lee. Lee, taken with the combination of teachings of Reid et al., Goodwin and Fagaria et al. one would have been motivated to apply the foliar spray formulation containing all the nutrients onto the leaves of the plant while the plant is anchored in the sand. The incomplete water solution and sand (i.e. inert medium) would be essentially free of the plants nutritionally required mineral nutrients because all the nutrients would be available as a foliar application and not available through the roots of the plant and there would be no need to additionally fertilize the soil saving in time, labor and the extra cost as well as any excess nutrients would not be leached away in the soil. 

Additionally, Applicant is reminded that as stated in claim 42, the word “comprising” is
understood to be open-ended suggesting unknown components that are included in the
procedure. “Comprising” is a term of art used in claim language which means that the named
elements are essential, but other elements may be added and still form a construct within the
scope of the claim. See MPEP 2111.03.

Moreover, by the teachings of the cited references, it is apparent that one of ordinary skill in the
art would have a reasonable expectation of success in using the methods as taught in the cited
references as it was commonly known in the art to grow leafy vegetable plants by applying a
foliar feed formulation to the plants and having those plants anchored in an inert medium as the as well as for the benefits a foliar feed formulation entails as disclosed
supra.

Thus, the invention, as a whole, would be clearly prima facie obvious to one of ordinary skill in
the art at the time the invention was made.



Claims 49-55 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Reid et al. (US 6,455,466) in view of Goodwin (US 2011/0077155), Lee (US 4,133,141) and Fagaria et al. (“Foliar Fertilization of Crop Plants,” Journal of Plant Nutrition, 32: 1044-1064, 2009) and Kohchi et al. (US 2002/0143060). 

The claims are broadly drawn to a method of growing a leafy vegetable plant through its
foliage by applying a foliar feed formulation to the leaf where the roots are in contact with an
incomplete water solution or inert medium that is essentially free of the plant’s nutritionally
required mineral nutrients and the foliar feed formulation is full of the plant’s required mineral
nutrition and a nutritionally-effective amount of citrulline or citrulline-containing extract as a
nitrogen source and where the formulation is absorbed through the foliage and not through the
plant’s roots and the formulation also contains a penetrant which is a biocompatible polar aprotic
solvent and is dimethyl sulfoxide (DMSO) and the need to monitor or replenish nutritional
requirements in the incomplete water solution or inert medium in which the roots are growing.

The definition of “incomplete water solution” is defined in the specification in para 32 and is
understood to mean that the water does not comprise all of a plant’s nutritionally required
mineral nutrients.

Regarding claims 49, 51-52, 55, Reid et al. teach using a plant nutrient composition comprising
some or all of the chemical elements commonly recognized as being essential for plant growth
which includes macronutrients (e.g., potassium, calcium, magnesium, phosphorous, nitrogen,
sulfur) and essential micronutrients (e.g. iron, copper, nickel, manganese, zinc, molybdenum,
boron, chlorine) and can be prepared at the appropriate concentrations (col. 5, lines 32-45). Reid
et al. teach that the composition can be applied as a foliar spray to potted plants (i.e. inert
medium). Additionally, Reid et al. teaches that the composition can comprise an anionic
surfactant (i.e. detergent) (col. 5, lines 53-54). The composition can be applied as a foliar spray
(col. 6, line 5) and be used on several leafy vegetables including Lactuca (lettuce) (col. 6, lines 8
and 12).

Reid et al. do not teach wherein the plant’s roots are in contact with an incomplete water solution
or wherein a biocompatible polar aprotic solvent is DMSO or using a nutritionally-effective
amount of citrulline or citrulline-containing extract as a nitrogen source.

Regarding claims 49 and 52-54, Goodwin teaches a method of improving growth or nutrition of
a plant by applying a foliar spray, comprising a plant nutrient (micronutrients and
macronutrients), to a leafy vegetable plant ([0006], [0009], [0017], [0094]-[0102]).
Components can include plant nutrients such as nitrogen, potassium sulfur, phosphorus,
calcium, magnesium, iron, zinc, manganese, copper and boron ([0067], [0069]). The feed
formulation comprises an effective amount of penetrant such as dimethylsufoxide (DMSO)
which reads on a biocompatible polar aprotic solvent ([0070] and [0092]).

Regarding claims 49-51 and 57, Lee teaches where plant roots may grow into the water supply
for obtaining water separately from the nutrients (i.e. an incomplete water solution). A small
quantity of ordinary sand (i.e. inert medium) is used for the purpose of germinating the seed and
holding the plant in position (see abstract; col.1, lines 44-46, 59-62). The water and plant
nutrients are supplied separately to the plant. The water in the water compartment and in the sand
(i.e. inert medium) where the plant is growing, contains no plant nutrient (which reads on less
than a full complement) or only insignificant amounts. The plant will grow better if the water in
the sand and in the water compartment contains no plant nutrient, which reads on without the
need to monitor or replenish nutritional requirements in the incomplete water solution or inert
medium (col. 2, lines 15-17, 30-34 and 57-59). Lee also teaches that vegetable type plants can
be used (col. 7, lines 35-43).

Regarding claim 52, Fagaria et al. teach using nitrogen, phosphorus, potassium boron, zinc,
copper, iron, manganese and molybdenum for use in foliar sprays (see Tables 1-3) Fagaria et
al. teach that foliar fertilization is more economic and effective, provides more rapid utilization
of nutrients and permits the correction of observed deficiencies in less time than would be
required by soil application. Crops respond to soil applied fertilizers in five to six days and three
to four for foliar application of nutrients (see abstract, page 1052, 3rd para). Fagaria et al. also
teach early growth stage plant roots are not well developed and that foliar application is more
advantageous in absorption compared to soil application (page 1052, 4th para). Additionally,
Fagaria et al. teach that micronutrients are required in small amounts and foliar application of
these nutrients is more uniform compared to soil application (page 1053, 2nd para).

Regarding claim 49, Kohchi et al. teaches that electron transportation system of chlorophyll is a
main source for generation of active oxygen species and is considered that the amount of active
oxygen produced would increase dry stress. Kohchi et al. investigated the effects of citrulline on
various kinds of stress responses and found that citrulline exerted excellent ability for
elimination of active oxygen without exhibiting undesired side effects ([0022]). Kohchi et al.
teaches that an active oxygen injury of a plant might be avoided by soaking citrulline from its
roots or by spreading to its leaves (i.e. foliar application). It is particularly preferable to add citrulline into a liquid fertilizer such as “Hyponex,” succeeded by administration of the solution to the plant ([0036]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention was made to grow leafy vegetable plants by spraying a foliar feed
formulation containing nutritionally effective amounts of macro and micro nutrients with an nutritionally-effective amount of citrulline as a nitrogen source along with an effective penetrant to the foliage of leafy vegetable plants while the roots of the plant are in contact with an incomplete water solution or an inert medium as taught in the cited references. One would have been motivated to grow leafy vegetable plants by applying to its foliage a full complement of a foliar spray formulation containing the plant’s required mineral nutrients because Reid et al., Godwin and Fagaria et al. all teach applying a nutritional foliage spray that a contains the plants’ nutritionally required mineral nutrients to the plant foliage. It would have been obvious to use a foliar feed formulation comprising effective amounts of essential macro and micronutrients (potassium, calcium, magnesium, phosphorus, nitrogen, sulfur, iron, copper, nickel, manganese, zinc, molybdenum, boron and chlorine) and apply it as a foliar spray to the leaves of leafy vegetable plants because as disclosed in Fagaria et al., crops respond to soil applied fertilizers in five to six days and three to four for foliar application of nutrients and would not leach away in the soil (see abstract, page 1052, 3rd and 4th paras). Reid et al., Godwin and Fagaria et al. teach using the claimed macro and micronutrients for use as foliar sprays. Both Goodwin and Reid et al. additionally teach using a penetrant in the foliar feed formulation. Fagaria et al. teach that foliar fertilization is more economic and effective, provides a more rapid utilization of nutrients and permits the correction of observed deficiencies in less time than would be required by soil application. 

It would have been further obvious to enhance the feed formulation with citrulline as taught in Kohchi et al. because it would be an additional nitrogen source which would benefit preventing dry stress to the plant and preferable to add citrulline into a liquid fertilizer to administer to a plant by means of applying it to the foliage.

Moreover, it would have been further obvious to one of ordinary skill in the art to use sand as the inert medium to hold or anchor the plant in position and grow a plant without using soil (col. 1, lines 60-67) as taught in Lee. Lee, taken with the combination teachings of Reid et al. Goodwin,  Fagaria et al. and Kohchi et al., one would have been motivated to apply the foliar spray formulation containing all the nutrients onto the leaves of the plant while the plant is anchored in the sand. The incomplete water solution and sand (i.e. inert medium) would be essentially free of the plants nutritionally required mineral nutrients because all the nutrients would be available as a foliar application and not available through the roots of the plant and there would be no need to additionally fertilize the soil saving in time, labor and the extra cost as well as any excess nutrients would not be leached away in the soil. 

Furthermore, one of ordinary skill in the art would be motivated to use a nutrient feed
formulation containing citrulline as an additional nitrogen source with effective amounts of
essential macro and micro nutrients (potassium, calcium, magnesium, phosphorus, nitrogen,
sulfur, iron, copper, nickel, manganese, zinc, molybdenum, boron and chlorine) and apply it as a
foliar spray to the leaves of leafy vegetable plants to optimize the foliar feed formulation because Kohchi et al. teaches that citrulline would be beneficial to prevent dry stress to the plant and is preferable to add citrulline into a liquid fertilizer to administer to a plant.

Additionally, Applicant is reminded that as stated in claim 49, the word “comprising” is
understood to be open-ended suggesting unknown components that are included in the
procedure. “Comprising” is a term of art used in claim language which means that the named
elements are essential, but other elements may be added and still form a construct within the
scope of the claim. See MPEP 2111.03.

Moreover, by the teachings of the cited references, it is apparent that one of ordinary skill in the
art would have a reasonable expectation of success in using the claimed invention as taught in
the cited references as it was commonly known in the art to grow leafy vegetable plants by
applying a foliar feed formulation in an inert medium and for the benefits a foliar feed formulation contains. It would have been obvious to combine them to produce the claimed invention.

Thus, the invention, as a whole, would be clearly prima facie obvious to one of ordinary skill in
the art at the time the invention was made.


Response to Arguments
Regarding the rejection over claims 42-48 and 56, Applicant’s arguments, filed 29 August 2022, have been fully considered but are not deemed to be persuasive.

Applicant argues (bottom of page 10 of response) “Lee is directed to a hydroponic system containing separate compartments for a nutrient supply, a water supply that does not contain nutrients, and a support medium for a plant's roots. Lee’s nutrient compartment is connected to the support medium for the roots of the plant by a “nutrient valve” containing a capillary medium.  Therefore, Lee teaches feeding nutrients to plants through the roots. Lee does not disclose or suggest growing a plant by providing a substantially full complement of the plant's nutritionally required mineral nutrients through the foliage, and not through the roots.”
This is not found persuasive. In response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The Lee reference is used to show that the water in the water compartment and in the sand (i.e. inert medium) where the plant is growing, contains no plant nutrient or only insignificant amounts. The plant will grow better if the water in the sand and in the water compartment contains no plant nutrients (col. 2, lines 30-34 and 57-59. Taken in combination with Reid et al., Godwin and Fragaria et al., who all teach spraying the essential nutrients on the foliage of plants, it would have been obvious to use the plant in an inert medium, which contains no plant nutrient or insignificant amounts, of Lee and spray the foliage as taught in Reid et al., Godwin and Fragaria et al. to produce the claimed invention.

Applicant argues (page 11) that “Reid et al. does not disclose or suggest growing a plant by providing a substantially full complement of the plant’s nutritionally required mineral nutrients through the foliage and not through the roots.” Additionally, Applicant argues that Reid et al. composition is to prevent leaf yellowing and senescence using a specified chemical compound rather than growing the plant.”
This is not found persuasive. Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Reid et al. reference is used to show that the macro and micro nutrients claimed can be applied as a foliar application (see col. 5, lines 33-45; col. 6, line 5) and that macro and micro nutrients utilized by the plants during growth (applied to a potted plant i.e. growth, see col. 5, line 32 and col. 6, line 4-5) (emphasis added). The other cited references in combination with Reid et al. teach the claimed invention.

Applicant argues (pages 11-12) that Goodwin’s composition is described as a “fertilizer” for “improving plant health” or “reducing susceptibility of a plant to disease.”
This is not found persuasive. Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed in the Reid et al. argument supra, Goodwin applies the claimed mineral nutrients and is utilized by plants during growth (see [0067]) which would be improving plant health and reducing disease. The other cited references in combination with Goodwin teach the claimed invention.
 
Applicant argues (page 12) that ‘Fageria et al. does not remedy the deficiencies of Lee, Reid et al., and Goodwin. While Fageria et al. discloses using certain nutrients in foliar sprays and that foliar fertilization has certain advantages and over soil application, Fageria et al. is limited to foliar fertilization (i.e., supplementation), and therefore does not disclose or suggest growing a plant by providing a substantially full complement of the plant’s nutritionally required mineral nutrients through the foliage, and not through the roots.”
This is not found persuasive. Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed in the Reid et al. and Goodwin, argument supra, Fragaria et al. applies the claimed mineral nutrients to plant foliage and is utilized by plants during growth. The term “substantially” is addressing “a substantially full complement....” which is defined in the specification as “the condition described or claimed functions in all important aspects as the standard described” (para 33).       The other cited references in combination with Reid et al., Goodwin  and Lee teach the claimed invention.

Applicant argues (page 12) that the “cited references, whether taken alone or in combination, do not disclose or suggest growing a plant by providing a substantially full complement of the plant’s nutritionally required mineral nutrients through the foliage and not through the roots.”
This is not found persuasive. The term “substantially” is addressing “a substantially full complement....” which is defined in the specification as “the condition described or claimed
functions in all important aspects as the standard described” (para 33). Applicant argues that the references do not teach “a substantially full complement of a plant’s nutritionally required mineral nutrients through the foliage.” However, Reid et al. and Goodwin specifically teach the claimed macro and micro nutrients listed AND applying a nutrient composition to the leaves/foliage of a leafy vegetable plant as disclosed supra (emphasis added). “Substantially” means functions as cited in the para 33 of the specification. All the cited prior art that lists the claimed essential macro and micro nutrients (potassium, calcium, magnesium, phosphorus, nitrogen, sulfur, iron, copper, nickel, manganese, zinc, molybdenum, boron and chlorine) is sufficient to fulfill the function for substantially. In addition, Lee teaches using an incomplete water solution and inert medium (as an anchor) which the foliar feed formulation can be applied to the foliage without any type of nutrients in the water solution as Lee teaches the nutrient solution is kept separate from the incomplete water solution so it would have been obvious to keep the incomplete water solution and not use the nutrient solution and instead use the foliar feed formulation on the plants. 

Applicant argues (page 13 of response) about Singh et al. “teaches away from the claimed methods because it discloses that application of high concentrations of nutrients would burn plant tissue and that a “safe” nutrient concentration for foliar feeding is too low to supply the needs of a plant” and Stevens about “[e]ven with improved formulations using effective adjuvants, foliar fertilizers must be regarded as supplements to overcome deficiencies in micronutrients, and to boost macronutrients at critical physiological stages, rather than as substitutes for soil-applied [i.e., root-applied] fertilizers.”  
This is not found persuasive because Singh et al. and Stevens are not part of the current 103 rejection.
With regards to Fageria et al.,  this is not persuasive. Applicant claims that the “foliar feed formulation comprises a substantially full complement of the plant’s nutritionally required mineral nutrients”. As discussed supra the term “substantially” is addressing “a substantially full complement....” which is defined in the specification as “the condition described or claimed functions in all important aspects as the standard described” All the cited prior art that lists the claimed essential macro and micro nutrients (potassium, calcium, magnesium, phosphorus, nitrogen, sulfur, iron, copper, nickel, manganese, zinc, molybdenum, boron and chlorine) is sufficient to fulfill the function for substantially. Additionally, plants require different amounts of nutrients at different times of growing the plant. For example, Fageria et al. teaches that micronutrients by foliar spray is more effective because of the small amounts required (page 1052).

Therefore, the rejection is deemed proper and is maintained.


Response to Arguments
Regarding the rejection over claims 49-55 and 57, Applicant’s arguments, filed 29 August 2022, have been fully considered but are not deemed to be persuasive.

Applicant argues (page 16 of response) “the cited references do not disclose or suggest growing a plant by providing a substantially full complement of the plant’s nutritionally required mineral nutrients through the foliage, and not through the roots. Further, the cited references do not teach or suggest a foliar feed formulation comprising a nutritionally-effective amount of citrulline or a citrulline-containing extract as a nitrogen source. As explained above, Reid et al., Goodwin, Lee, and Fageria et al. do not disclose or suggest growing a plant through its foliage and not through its roots by applying a foliar feed formulation comprising a substantially full complement of a plant's nutritionally required mineral nutrients. Kohchi et al. does not remedy the deficiencies of Reid et al., Goodwin, Lee, and Fageria et al. Kohchi et al. does not disclose or suggest the use of citrulline as a nitrogen source in a feed formulation to grow a plant.  Moreover, Kohchi et al. does not disclose or suggest growing a plant through its foliage and not through its roots by applying a foliar feed formulation comprising a substantially full complement of the plant's nutritionally required mineral nutrients through the leaves.”

This is not found persuasive. Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The combination of the cited references teach the claimed invention. As discussed supra Reid et al., Goodwin, and Fragaria et al. apply the claimed mineral nutrients to plant foliage and is utilized by plants during growth. Kohci et al. teach the use of citrulline in formulation that can be sprayed on leaves of a plant. The term “substantially” is addressing “a substantially full complement....” which is defined in the specification as “the condition described or claimed functions in all important aspects as the standard described” (para 33).

Therefore, the rejection is deemed proper and is maintained.



Summary
No claims are allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SUSAN MCCORMICK EWOLDT whose telephone number is (571)272-0981.  The Examiner can normally be reached on M-TH 5:30-4.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUSAN MCCORMICK EWOLDT/Primary Examiner, Art Unit 1661